EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TOSECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-KSB of Global 8 Environmental Technologies, Inc. and subsidiaries (the “Company") for the period endedSeptember 30, 2008 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), the undersigned, Javan Khazali, President & Chief Executive Officer of the Company, and Chad Burback, Chief Financial Officer of the Company, each hereby certifies, pursuant to 18 U.S.C.
